FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 19, 2016

                           No. 04-16-00536-CV
          BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND
                   IMPROVEMENT DISTRICT NO. 1 (BMA),
                         Appellant / Cross-Appellee

                                   v.
    BANDERA COUNTY RIVER AUTHORITY AND GROUNDWATER DISTRICT,
                       Appellee / Cross-Appellant

                 From the 198th Judicial District Court, Bandera County, Texas
                                      Trial Court No. CV-13-351
                         Honorable M. Rex Emerson, Judge Presiding



                                         ORDER

        This court has determined this appeal is appropriate for referral to alternative dispute
resolution (ADR). 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. All further communications with
this court by the parties regarding ADR shall be directed to the clerk of the court.

        All parties are ORDERED to respond in writing by September 29, 2016 stating: (1) any
objection to mediation; and (2) whether the parties agree on the selection of a mediator and, if so,
the name and address of the mediator of their choice.

       If the parties agree to mediation and select a mediator, this court will issue an order
suspending all appellate deadlines for forty-five days to allow the parties to concentrate on the
scheduling and completion of the mediation process.
                                                                             FILE COPY




Is it so ORDERED on September 19, 2016.




                                                     ______________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on September 19, 2016.




                                                     ______________________________
                                                     Keith E. Hottle, Clerk of Court